DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This office action is in response to the application filed on 10/04/2019.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 21-23 and 26 is objected to because of the following informalities: “contact bridge” for the sake of consistency amend to “common contact bridge” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim recites “…longitudinal side (12) of the contact…”, with multiple contacts disclose in the claim it’s not directly clear the contact applicant is attempting to limit in the claim.
Claims 16-25 depend directly or indirectly from a rejected claim and are, therefore, rejected to for the reasons set above.  


Allowable Subject Matter
Claims 15-25 are allowed, pending corrections to claims indicated rejection/objected noted on record.
Regarding claim 15, Switch device (1) [fig 1-9] comprising at least one contact point (14, 15) [3], the contact point (14, 15) having a first contact (2) [3a] and a second contact (3) [4b], the first and second contacts being spaced apart from one another in an open position and electrically contacting one another in a closed position [implicit ¶24, Z1 electrically disconnects switch device], the contact point (14, 15) being assigned an arc blowout device for generating a magnetic blowout field [function of 11/12], the blowout field being such that an arc (24) [E1/E2] produced when the contact point (14, 15) is opened is blown away from the contact point [¶24-¶25], wherein at least one of the two contacts (3) has a non-conductive cover (8) [side parts of 210 in fig 8] on a non-contact-facing side which faces away from the respective other contact (2).
The following is an examiner's statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…which cover prevents a base point (9) of the arc (24) from crossing the non-contact-facing side, characterized in that the cover (8) has, on a longitudinal side (12) of the contact which runs substantially parallel to magnetic field lines of the blowout field, a recess (13) which is arranged and formed in such a way that the base point (9) of the arc (24) runs into the recess (13) when the arc (24) is blown away from the contact point (14, 15)15X.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ide; Coquil et al., US 20140346144, discloses a switching device.
This application is in condition for allowance except for the following formal matters: 
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-88378837.  The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN R PEREZ/Examiner, Art Unit 2839